                            `UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE


   UNITED STATES OF AMERICA                            )
                                                       )
   v.                                                  )              No. 2:16-CR-030
                                                       )
   ANGIE MICHELLE RUCKER                               )


                                MEMORANDUM AND ORDER

            On October 30, 2020, this Court denied the defendant’s pro se 18 U.S.C. §

   3582(c)(1)(A)(i) motion for compassionate release. [Doc. 450]. In its ruling, the Court

   concluded that the defendant had not shown that compassionate release is warranted in this

   case. The defendant now moves for reconsideration of her motion in light of an untimely

   reply brief. [Docs. 451-452].

            Under Local Rule 7.1(a), the briefing schedule allows for an opening brief, response

   brief, and reply brief. See E.D. Tenn. L.R. 7.1(a). However, replies are not necessary

   unless otherwise stated by the Court. See E.D. Tenn. L.R. 7.1(c); Lauer v. Attentus

   Healtcare Corp., 2007 WL 3069646 at *1 (E.D. Tenn. Oct. 18, 2007) (“Local Rule 7.1(c)

   establishes that the filing of reply briefs is not a matter of right”).

            The Court has nonetheless reviewed and considered the defendant’s untimely reply

   brief.   Nothing therein persuades the Court that it was incorrect in concluding that

   compassionate release is not merited in this case.




Case 2:16-cr-00030-RLJ-MCLC Document 455 Filed 11/17/20 Page 1 of 2 PageID #: 3311
         The defendant’s motion for reconsideration [doc. 452] is DENIED.

               IT IS SO ORDERED.

                                                      ENTER:



                                                             s/ Leon Jordan
                                                       United States District Judge




                                            2

Case 2:16-cr-00030-RLJ-MCLC Document 455 Filed 11/17/20 Page 2 of 2 PageID #: 3312
